307 F.3d 921
Betty Jean MYERS, Plaintiff-Appellant,v.PHILIP MORRIS COMPANIES, INC.; Brown & Williamson Tobacco Company Corp.; R.J. Reynolds Tobacco Company, Defendants-Appellees.
No. 99-17383.
United States Court of Appeals, Ninth Circuit.
Submitted* December 15, 2000.
Submission Withdrawn and Deferred, Certified to California Supreme Court, February 14, 2001.
Certification to California Supreme Court Amended, March 28, 2001.
Filed September 30, 2002.

Andre P. Gaston, Bourdette & Partners, Visalia, CA, for appellant Betty Jean Myers.
Keith D. Kessler, Howard, Rice, Nemerovski, Canady, Falk & Rabkin, San Francisco, CA, for appellee R.J. Reynolds.
Appeal from the United States District Court for the Eastern District of California; Robert E. Coyle, District Judge, Presiding.
Before BOOCHEVER, O'SCANNLAIN, and TASHIMA, Circuit Judges.
OPINION
PER CURIAM.


1
In light of the answer given to the question certified to the Supreme Court of California, Myers v. Phillip Morris Cos., 239 F.3d 1029 (9th Cir.2001), this case is REMANDED to the District Court for further proceedings consistent with Myers v. Philip Morris Cos., 28 Cal.4th 828, 123 Cal.Rptr.2d 40, 50 P.3d 751 (2002) and Naegele v. R.J. Reynolds Tobacco Co., 28 Cal.4th 856, 123 Cal.Rptr.2d 61, 50 P.3d 769 (2002).



Notes:


*
 The panel unanimously finds this case suitable for decision without oral argument. See Fed.R.App. P. 34(a)(2)